On information charging that in Caddo county, on October 5, 1925, Ada Hooks did have in her possession one-half gallon of whisky with the unlawful intent to sell the same, she was convicted, and was sentenced to pay a fine of $50, and to confinement in the county jail for 30 days. From the judgment she appeals.
The only question raised by this appeal is the sufficiency of the evidence to sustain the verdict.
Bruce Poolaw testified: That he was a Kiowa Indian. Had a commission as a special deputy sheriff, and, with Charles Akoneto, an Indian boy, and Douglas Sipes, a white boy, he asked the defendant if they could get any whisky, and she asked them how much they wanted. He said he wanted to get a pint. That she went and came back with a half gallon of whisky, and said she wanted $12 for it, and he arrested her and took the whisky.
As a witness in her own behalf, Ada Hooks testified that she met Bruce Poolaw and the others at a neighbor's house, and the Indian boy said, "We want to buy some whisky; I am sick, I need some"; that she told him that she did not have any to sell, and they followed her into the house, and she said, "My husband has some, and I will give you a drink if you have to have it," and she picked the jar up and set it on the table, and Poolaw took his pistol out, and told her to come on; that she did not offer to sell the whisky; and that it was her husband's whisky.
Our examination of the evidence, including the admissions of the defendant, leaves no doubt in our minds as to the sufficiency of the evidence to support the verdict. *Page 346 
Finding no error in the record, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.